DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1, 3-10, 12-14, 16, and 18-24 are pending.
Claims 2, 11, 15, and 17 are cancelled.


Allowable Subject Matter
Claims 1, 3-10, 12-14, 16, and 18-24 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Larkner et al., US Patent Pub. US 20170258658 A1 discloses a dispensing device with a plurality of medical product storage trays, each with a respective arm and hook that retains the storage tray in the storage space, an adjacent temperature sensor to each tray, a door with a lock that controls access to a plurality of storage trays, a refrigeration system to control climate parameters of the multiple storage trays, a control system that communicates an access command for a selected storage tray, identifying medical product in a selected tray when a product request command is made, and a processor that determines acceptable climate parameters, including temperature, of the medical product stored in the selected compartment. Kaczmarz et al., US Patent Pub. US 20090132090 A1 
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
A dispensing device, comprising:
a plurality of compartments located in the dispensing device, each for storing one or more medicines, wherein each of the plurality of compartments is individually lockable and comprises a respective temperature sensor;
a lockable door for controlling access to the plurality of compartments;
a refrigeration unit for regulating an ambient temperature provided to the plurality of compartments; and
a processor configured to:
authorize a user seeking to access at least one of the plurality of compartments;
unlock the lockable door responsive to authorizing the user;
receive, from a user interface of a medication dispensing console request to access a selected compartment of the plurality of compartments;
identity, responsive to receiving the request to access the selected compartment of the plurality of compartments, one or more medications in the selected compartment;
determine, responsive to receiving the request to access the selected compartment and identifying the one or more medications in the selected compartment, a safe temperature range specific to the identified one or more medications stored in the selected compartment;
determine, responsive to receiving the request to access the selected compartment and identifying the one or more medications, using the respective temperature sensor of the selected compartment, a temperature of the selected compartment;
determine, responsive to the received request to access the selected compartment, whether the determined temperature of the selected compartment is within the safe temperature range of the identified one or more medications; and
prevent access to the selected compartment, while the lockable door is unlocked, based on the respective temperature sensor of the selected compartment measures a temperature outside of the safe temperature range of the identified one or more medications, and providing access to the selected compartment by unlocking the selected compartment when the respective temperature sensor of the selected compartment measures a temperature within the safe temperature range.

	Independent Claim 14:
A method for providing secure access to refrigerated bins, comprising:
receiving, from a user interface of a medication dispensing console  request to access a selected compartment of a plurality of compartments within a dispensing device, each compartment configured to store storing one or more medicines, wherein each of the plurality of compartments is individually lockable and comprises a respective temperature sensor;
authorizing a user associated with the access command;
unlocking a lockable door of the dispensing device responsive to authorizing the user, the lockable door controlling access to the plurality of compartments;
identifying, responsive to receiving the request to access the selected compartment of the plurality of compartments, one or more medications in the selected compartment;
determining, responsive to receiving the request to access the selected compartment and identifying the one or more medications in the selected compartment, a safe temperature range specific to the identified one or more medications stored in the selected compartment;
determining, responsive to receiving the request to access the selected compartment and identifying the one or more medications, using the respective temperature sensor of the selected compartment, a temperature of the selected compartment;
determining, responsive to the request to access the selected compartment, whether the determined temperature of the selected compartment is within the safe temperature range of the identified one or more medications; and
preventing access to the selected compartment, while the lockable door is unlocked, based on the respective temperature sensor of the selected compartment measures a temperature outside of the safe temperature range of the identified one or more medications, and providing access to the selected compartment by unlocking the selected compartment when the respective temperature sensor of the selected compartment measures a temperature within the safe temperature range.

	Independent Claim 20:
A system comprising:
means for receiving, from a user interface of a medication dispensing console a request to access a selected compartment of a plurality of compartments within a dispensing device, each compartment configured to store storing one or more medicines, wherein each of the plurality of compartments is individually lockable and comprises a respective temperature sensor;
means for authorizing a user associated with the access command;
means for unlocking a lockable door of the dispensing device responsive to authorizing the user, the lockable door controlling access to the plurality of compartments;
means for identifying, responsive to receiving the request to access the selected compartment of the plurality of compartments, one or more medications in the selected compartment;
means for determining, responsive to receiving the request to access the selected compartment and identifying the one or more medications in the selected compartment, a safe temperature range specific to the identified one or more medications stored in the selected compartment;
means for determining, responsive to receiving the request to access the selected compartment and identifying the one or more medications, using the respective temperature sensor of the selected compartment, a temperature of the selected compartment;
means for determining, responsive to the received request to access the selected compartment, whether the determined temperature of the selected compartment is within the safe temperature range of the identified one or more medications; and 
means for preventing access to the selected compartment, while the lockable door is unlocked, based on the respective temperature sensor of the selected compartment measures a temperature outside of the safe temperature range of the identified one or more medications, and providing access to the selected compartment by unlocking the selected compartment when the respective temperature sensor of the selected compartment measures a temperature within the safe temperature range.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119